Citation Nr: 1516862	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriatic arthritis of the left knee, status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	James E. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran had active service for 18 days from March 6, 1961, to March 23, 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  In November 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence associated with the claims file subsequent to the August 2011 Board decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for psoriatic arthritis of the left knee, status post total knee arthroplasty.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for psoriatic arthritis of the left knee, status post total knee arthroplasty.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in February 2012 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2012 letter also provided appropriate notice with respect to the disability rating and effective date elements of the claim, as well as the standard for new and material evidence and notified the Veteran of the reasons and bases for the prior denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  Post-service VA and private treatment records have been obtained.  Efforts have been made to obtain the Veteran's service medical records.  However, a July 2001 response from the National Personnel Records Center notified VA that the Veteran's records were fire-related and presumed destroyed and service medical records were not available for review.  The Veteran was notified about the unavailability of those records in a January 2002 letter and offered the opportunity to provide any records he might have in his possession.  

The Board acknowledges that the Veteran has not been provided a VA examination in response to the claim to reopen a previously denied claim for psoriatic arthritis of the left knee, status post total knee arthroplasty, but notes that VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2014).

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An August 2011 Board decision denied service connection for psoriatic arthritis of the left knee, status post total knee arthroplasty, based on a finding that the Veteran had a left knee disability that pre-existed active service and there was no evidence indicating that disability was permanently aggravated beyond its normal progression by active service.  

The pertinent evidence of record at the time of the August 2011 Board decision included extensive medical records which showed that the Veteran had psoriatic arthritis over most of his body and had undergone numerous surgeries to many of his joints.  These records also included a 1963 X-ray report, showing that the Veteran's left knee was normal two years following separation from active service.  Also of record at the time of the August 2011 Board decision were two workmen's compensation reports, indicating that the Veteran received workmen's compensation benefits following active service, and numerous statements from private doctors suggesting that the Veteran's left knee disability may have been aggravated by the Veteran's short period of active service.  Those statements were based on a history as reported by the Veteran, as his service medical records were not available for review.  Finally, also of record were lay statements from the Veteran and his family members concerning the Veteran's allegation and how his left knee disability was related to his active service.  

The evidence received since the August 2011 Board decision includes additional treatment record indicating that the Veteran continues to have and be treated for severe psoriatic arthritis throughout his body, statements from private doctors that are duplicative of those that were of record at the time of the August 2011 Board decision, and the Veteran's testimony from the November 2014 Board hearing during which he reiterated his statements and allegations already of record.  

The Board finds that the evidence added to the record since the August 2011 Board decision is not new and material.  The Veteran was previously denied o service connection psoriatic arthritis of the left knee, status post total knee arthroplasty, based on a finding that the Veteran had a left knee disability that pre-existed active service and there was no evidence indicating that disability was permanently aggravated beyond its normal progression by active service.  The Veteran has not provided any evidence to the contrary, but in fact has only provided evidence that is duplicative and redundant of the evidence already of record.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been submitted, the Board finds that reopening of the claim of entitlement to service connection for psoriatic arthritis of the left knee, status post total knee arthroplasty, is not warranted.


ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for psoriatic arthritis of the left knee, status post total knee arthroplasty, and the appeal is denied.



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


